Case 1:19-cv-01337-CFC-CJB Document 18 Filed 10/07/19 Page 1 of 1 PagelD #: 586

IN THE UNITED STATES DISTRICT COURT

FOR THE DISTRICT OF DELAWARE

FINANCIALAPPS, LLC, )
Plaintiff,
V. Civil Action No. 19-1337-CFC/CJB
ENVESTNET, INC. and
YODLEE, INC., )
Defendants.
ORDER OF REFERENCE

At Wilmington this 7" day of October, 2019, pursuant to 28 U.S.C. § 636
(b);

IT IS ORDERED that the above-captioned case is hereby referred to
Magistrate Judge Christopher J. Burke. Judge Burke shall conduct all proceedings
and hear and determine all motions.’ The above caption shall be used in all
subsequent filings in this case.

Hf 4.

United States Distrigtfidge

 

1Dispositive motions by report and recommendation; nondispositive motions by
order (either written or issued from the bench).
